DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 04/19/2022 has been entered. 

Response to Arguments

Applicant's submission filed 04/19/2022 has been fully considered.  Applicant’s amendments to the drawings have overcome the objection of record by listing figures 8A and 8B in ascending order.  Applicant’s amendments to the specification have overcome the nucleotide and/or amino acid sequence disclosure deficiencies of record by including the incorporation by reference paragraph.  Applicant’s amendments to the claims have overcome the objections of record by defining the acronym “IFN-” at its first occurrence in the claims; and deleting the phrase “i.e.”.  Applicant’s amendments to the claims have overcome the 112(d) rejections over claims 1, 16, and 22 of record by amending the dependent format of claims 1 and 22 and cancelling claim 16.  Applicant’s amendment to the claims have overcome the 102 rejection over Ferlin of record by limiting the claimed radionuclide species.  Upon further consideration, new grounds of rejection are made in view of applicant’s amendments to the claims.  Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1 - 7, 14, 17, 18, 25, and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 as amended recites the limitation “a labeled-antibody conjugate according to claim 19 to a subject, wherein the labeled-antibody conjugate comprises: an antibody that specifically binds to IFN-, and a detection label conjugated to the antibody, wherein the detection label is a radionuclide tracer” (emphasis added).  However, claim 19 as amended, the claim upon which claim 1 depends, limits the detection label of the labeled-antibody conjugate to 32 radionuclide species.  Thus, claim 1 fails to further limit, and fails to include all the limitations of, claim 19 because claim 1 allows for the detection label to be other than the narrower range of 32 radionuclide species.  Appropriate correction is required.  
Claim 4 fails to further limit the subject matter of claim 3 because claim 4 only recites one member (i.e., “the immunotherapy”) of a list of alternatives recited in claim 3.  Appropriate correction is required.  Amending claim 4 to recite “wherein the subject received an immunotherapy prior to administering and detecting the presence of the labeled-antibody conjugate, and wherein the mechanism of action of the immunotherapy results in an increased number of tumor-infiltrating lymphocytes in the subject and/or an increased activation state of a tumor-infiltrating lymphocyte population in the subject; and wherein the immunotherapy is an immune checkpoint inhibitor, a cytokine, a vaccine, or an adoptive cell transfer therapy” would obviate this rejection.  This rejection is maintained because applicant has not addressed this rejection.
Claim 7 fails to further limit claim 6 because claim 7 only recites one member of a list of alternatives recited in claim 3.  Appropriate correction is required.  Amending claim 7 to recite “wherein the antibody is an antibody fragment, and wherein the antibody fragment is a Fab fragment or a diabody” would obviate this rejection.  This rejection is maintained because applicant has not addressed this rejection.
Claim 25 fails to further limit claim 24 because claim 25 only recites one member of a list of alternatives recited in claim 24.  Appropriate correction is required.  Amending the first two lines of claim 25 to recite “wherein the radionuclide tracer is conjugated to the antibody with a bifunctional chelator, and wherein the bifunctional chelator comprises a chelator selected from…” would obviate this rejection.  This rejection is maintained because applicant has not addressed this rejection.
Claim 26 fails to further limit claim 24 because claim 26 only recites one member of a list of alternatives recited in claim 24.  Appropriate correction is required.  Amending claim 26 to recite “wherein the radionuclide tracer is conjugated to the antibody with a bifunctional chelator, and wherein the bifunctional chelator is p-SCN-Bn-DFO or NOTA” would obviate this rejection.  This rejection is maintained because applicant has not addressed this rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 21, 22, 24 - 26, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez et al. (US 2016/0199524 A1; “Hernandez”).
Hernandez teaches a labeled antibody conjugate comprising: an antibody, or an antibody fragment such as Fab or Fab’ fragment, that specifically binds to CEACAM5 or human interferon gamma (IFN-); and a detection label conjugated to the antibody, wherein the detection label is a chelated radioactive isotope such as NOTA-chelated 18F (Abstract; ¶ 0003, 0007, 0009-0013, 0017, 0073, 0074, 0092, 0093, 0096, 0103-0105, 0149, 0242, and 0243; and Examples 9, 10, 12-19, 27).

Conclusion

No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618